Citation Nr: 1213454	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  04-00 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin rash.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to November 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2001 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2006, a hearing was held before the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The issues were fully explained and the submission of additional evidence suggested.  The transcript of the hearing is in the claims folder.  

In November 2006, the Board found that new and material evidence had been received to reopen the claim for service connection for a skin rash.  The claim was remanded for further development; however, the requested development was not completed.  The issue of entitlement to service connection for a skin rash was again remanded by the Board in March 2010.  This time the requested development was substantially completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998);  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, the Board proceeds with its review of this issue.   

The March 2010 Board decision also denied a rating in excess of 20 percent for the service-connected diabetes mellitus, Type II, and granted service connection for posttraumatic stress disorder (PTSD).  In November 2011 a rating decision implemented the grant and a letter informed the Veteran  how VA determines ratings and effective dates.  There is no record that the Veteran has appealed any aspect of the grant.  Consequently, there are no PTSD issues currently before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The issues of entitlement to service connection for a fungal infection of the feet, as secondary to diabetes mellitus, and entitlement to a total disability rating for compensation purposes, based on individual unemployability (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's current skin findings, consistent with a resolved tinea corporis, are not etiologically related to the lichenified rash found on examination for separation from service.  

2.  The Veteran does not currently have any residuals of the lichenified rash found on examination for separation from service.  

3.  The Veteran's current skin disorder was not present during his active service.  


CONCLUSION OF LAW

The criteria for service connection for a skin rash have not been met.  38 U.S.C.A. §§ 101(16), 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

A notice that fully complied with the requirements of the VCAA was sent to the claimant in July 2005.  Thereafter, he was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  This cured any notice defects before the agency of original jurisdiction (AOJ) readjudicated the case by way of a supplemental statement of the case issued in November 2011.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The July 2005 notice did not include notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  That was provided in May 2006 and subsequent correspondence.  However, the Veteran was not prejudiced by the late notice because the claim is being denied and neither a rating nor an effective date will be assigned.  The Board finds that VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  The Veteran has had a VA examination and a medical opinion has been obtained.  He has also been afforded a hearing.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Criteria

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

It is not enough to show injury during service, there must currently be a residual disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There must be a current disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Also, the United States Court of Appeals for Veterans Claims (Court) has found that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Background

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  

The report of the November 1973 separation examination indicates the Veteran's upper and lower extremities, skin, and feet to be normal.  However, the box for the summary of defects reflects the presence of lichenified lesions of the right arm and lower chest, possible lichen planus, otherwise within normal limits.  

Lichenification is hypertrophy of the epidermis, resulting in thickening of the skin with exaggeration of the normal skin markings, giving the skin a leathery barklike appearance, which is caused by prolonged rubbing or scratching.  It may arise on seemingly normal skin, or it may develop at the site of another pruritic cutaneous disorder.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 925 (28th ed., 1994).  

The Veteran was examined by VA in April 1991.  He stated that he had rashes over his body, intermittently since serving in Vietnam.  Currently, he had no rashes on any other site of his body except two small areas on the lateral surface of his right foot, which represented a small area of excoriation, which could be secondary to scratching as well as minimal erythema, and a small area of minimal erythema on the lateral left foot without excoriation.  There was no other rash visible on the remainder of his body.  The impression was minimal dermatitis of the lateral aspects of both feet, which may be secondary to contact dermatitis, or one of the trichophytoses.  It was commented that there was no evidence that the rash was of Agent Orange etiology or diabetic.  

An April 2001 VA Podiatry note shows a fungal infection of the nails.  The skin between the toes was dry, thin, and scaly, with no open lesions.  Bilaterally, nails 1 - 5 were thickened, ingrown, painful, and long, with lysis from the nail bed and subungal debris present.  The assessment was onychomycosis and onychocrytosis.  Skin involvement was not reported.  

A VA podiatry note, dated in October 2001, shows the Veteran was seen for long, thick, painful, ingrown, fungal nails.  They were painful when ambulating with shoes.  He complained of increased itching in his feet, along with numbness.  He stated that he noticed more fungal infections in his lower extremities since being diagnosed with diabetes mellitus.  The skin between the toes was dry, thin, and scaly, with no open lesions.  Bilaterally, nails 1 - 5 were thickened, ingrown, painful, and long, with lysis from the nail bed and subungal debris present.  The assessment was onychomycosis and onychocrytosis.  The nails were debrided.  It was commented that it was very probable that the increase in fungal infections was due to the Veteran's diagnosis with diabetes.  It was explained that a diabetic foot is more vulnerable to infections such as tinea pedis.  Medication was recommended.  

A VA history and physical note, dated in April 2002, shows the Veteran was examined.  His skin was dry with good turgor.  There were no complaints or findings of skin disease.  A VA diabetic foot examination in April 2002 confirmed that the Veteran still had onychomycosis.  

In June 2006, the Veteran testified before the undersigned Veterans Law Judge, sitting at the RO.  The issues were reviewed and development suggested by the judge.  The representative noted that there was a notation on the separation examination that the Veteran had lichenified lesions on his right arm and lower chest, probably lichen planus.  The Veteran testified that he has continued to have the problem since he left Vietnam.  He said that when he got out of service, he had scales all over his feet.  He reported that he had been seen by a doctor who said he had some diabetic rashes.  The Veteran felt that the rash on his feet and the rash on his body were separate rashes.  The Veteran further testified that, after service, his family got some blue ointment that they rubbed on his feet and body.  The problems went away but would return in about three months.  The Veteran clarified that when he left service, his feet were involved, as well as his arm and chest.  He said that he now had some rash on his arm, but it was primarily on his feet.  The Veteran indicated an area of apparent skin change on his left arm and indicated that this was the same thing that was going on in service.  The Veteran reported that there was nothing on his chest, currently, but he did have it on his back.  

A December 2008 VA clinical note shows the Veteran complained of having a rash on his left knee for about a week.  It was asymptomatic and not enlarging.  The impression was a left knee rash or unknown etiology.  A topical medication was recommended.   

On VA skin examination in September 2009, the claims folder and medical records were reviewed.  The Veteran told of having a scaly rash on his bilateral lower extremities, sometime in the 1970's.  He reported treatment for jungle rot while still in service.  He stated that since then, he had an intermittent scaly, pruritic rash on his arms legs and feet.  It occurred an average of every other month.  It was possibly associated with heat and the summer months.  He treated it with topical creams.  Examination disclosed several large scaly patches of scaly, pruritic lesions over the bilateral upper extremities, lower extremities, and back.  There were several lichenified patches over the nape of the neck.  The diagnosis was an eczematous rash.  

[The September 2009 VA skin examination concluded with the opinion that the skin condition was not caused by or a result of the Veteran's time in service.  The examiner explained that there was no note of any skin condition at time of enlistment or discharge.  In its March 2010 remand the Board rejected this reasoning, noting that there was, indeed, documentation of a skin disorder on the separation examination.  Thus, the opinion was not adequate and the case had to be remanded for another opinion.  While the Board rejects the opinion, there is no reason to reject the findings or diagnosis on the September 2009 VA skin examination.]  

The report of the February 2011 VA examination shows the Veteran gave a history of a recurring mildly pruritic eruption on his arms and torso.  It had cleared with the recent oral administration of Terbenafine by his primary care provider over a six month period.  His skin had remained clear for the last three months following discontinuation of the medication.  The examiner indicated that the condition requiring treatment was tinea.  The extent of exposed area involved was none.  The percent of total body area affected was less than five percent.  Examination showed only very sparse and focal areas of postinflammatory dyschromia.  There was no scale, erosion, or erythema.  The diagnosis was tinea corporis, resolved.  The examiner noted that the examination revealed only focal areas of sparse secondary dyschromia consistent with a resolved process.  He commented that the Veteran's history was certainly consistent with a currently resolved tinea corporis.  The examiner noted that, on the separation examination, a lichenified rash was found on the Veteran's arms and upper back, probable lichen planus.  No other references were found in the service treatment records.  The examiner expressed the opinion that it was probable (i.e.,  more likely than not) that the Veteran's current findings were not related to his tour of duty in the armed forces.  




Conclusion

A lay witness is competent to report what he actually experiences.  See 38 C.F.R. § 3.159(a) (2011); see also Layno v. Brown, 6 Vet. App. 465, 469, 470 (1994); Gregory v. Brown, 8 Vet. App. 563 (1996).  For example, because a scar would remain in same position and have a similar appearance (except for some fading over the years) a lay witness would be competent to testified about the scar.  However, the skin, like other organs, is subject to many different diseases, injuries, and illnesses.  Just because the same organ, the skin, is affected does not mean that it is the same disease.  In a case such as this, where we have different manifestations, in different locations, at different times over the years, it is far beyond the training and experience of a lay witness to connect the skin conditions and give competent evidence that they are the same.  Evidence from a competent medical professional would be required.  In this case, there is no competent evidence from any trained medical professional that links current skin findings to those found in service.  To the contrary, on the February 2011 VA skin examination, the examiner expressed the opinion that it was probable (i.e., more likely than not) that the Veteran's current findings were not related to service.  The examiner explained that the current findings were certainly consistent with a resolved tinea corporis, while the findings on separation examination were different manifestations, a lichenified rash, associated with a different skin disorder, probably lichen planus.  This reasoning is brief and simple but complexity is not required.  Consequently, the Board finds that the reasoning that the current findings are different from those in service is sufficient to support the opinion.  

Since the Veteran's assertion that skin changes noted on separation from service are related to current skin findings is merely his claim and not competent evidence of continuing symptomatology, and because there is no competent medical evidence linking the current findings to service, the medical opinion against a connection constitutes the preponderance of competent evidence in this case.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

In the October 2001 VA podiatry clinic note, it was commented that it was very probable that the increase in fungal infections was due to the service-connected diabetes mellitus.  The Court has held that "Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, shall be compensated.  Thus when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  That is, a service-connected disability does not have to be the only cause to establish secondary service connection.  Service connection can be granted where there is only aggravation of a non-service-connected condition.  Consequently, the AOJ must consider in the first instance whether the service-connected diabetes mellitus aggravates the Veteran's foot disorder.  To that end, the Board has referred the issue to the AOJ (see above).   


ORDER

Service connection for a skin rash is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


